Citation Nr: 0529411	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  97-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from February 1996 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO, among other things, 
denied a claim for service connection for neuropsychiatric 
disorder.  The veteran submitted a notice of disagreement in 
May 1997, and the RO issued a statement of the case in August 
1997.  Thereafter, the veteran submitted a substantive 
appeal, and this appeal ensured.  The record reflects that in 
April 1998, the veteran failed to appear at a hearing at the 
RO in Baltimore, Maryland. 

In August 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has returned to the 
Board for appellate review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends, in essence, that the rigors of being at 
sea in service aggravated his neuropsychiatric disorder.  In 
support of his contention, a March 1995 certification by a 
state Administrative Law Judge reflects that the veteran had 
an unspecified mental disorder, but that he did not meet the 
criteria for involuntary retention at a local hospital.  In 
addition, a July 1993 statement of an Employee Assistant 
Program counselor of the Institute for Human Resources 
reflects that the veteran was being referred for treatment 
for a psychiatric condition.  

Service medical records reflect that upon entrance into 
service, the veteran was found to have been psychiatrically 
"normal" (see enlistment examination report, dated June 
1995).  On a June 1995 Report of Medical History, the veteran 
denied having any depression or excessive worry, frequent 
trouble sleeping, loss of memory or amnesia, or nervous 
trouble.  Thereafter, in September 1996, the veteran was seen 
in the mental health clinic after he reported hearing 
"whispers" from shipmates, which he felt were racial.  A 
mental status examination was essentially "normal" with the 
exception of the veteran's thought content, which was noted 
to have been one sided.  The examiner entered an assessment 
of "normal" examination.  A few days later, the veteran 
returned to the mental health clinic.  At that time, the 
examiner recorded an Axis II diagnosis of "R/o obsessive 
compulsive/schizotypal."  

In mid-September, the veteran was referred to the psychiatric 
ward at the Navy Medical Center in Portsmouth, Virginia after 
he had written a "mean letter" to his commanding officer 
because he felt discriminated against by the "white race."  
Upon examination, the veteran had essentially a "normal" 
mental status evaluation.  At discharge, the examining 
physician entered an Axis II diagnosis of rule/out 
schizotypal personality disorder.  Although the veteran 
declined further hospitalization, he was admitted to medical 
hold.  After a mental status evaluation the next day, the 
examining physician determined that the veteran was 
psychiatrically fit for full duty; a psychiatric diagnosis 
was not recorded.  At service separation in March 1997, the 
veteran was found to have been psychiatrically "normal" 
(see March 1997 discharge examination report).  A March 1997 
Report of Medical History reflects that the veteran denied 
having any frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble.  

Post-service private and VA medical evidence reflects that 
the veteran has been diagnosed as having schizophrenia.  The 
Board notes that since the veteran initially filed his claim 
for service connection for a psychiatric disorder at the RO 
in March 1997, he has failed to report for VA examinations 
scheduled to take place in April and July 1997, July 1998, 
March 2000, March 2003, and June 2004.  In an April 2003 
written statement to the RO, the veteran's representative 
maintained that their attempts to locate the veteran were 
futile because they did not have his current phone number or 
address.  While VA attempted to contact the veteran at his 
then current address, 1338 Eastern Boulevard, Suite 169, 
Baltimore, Maryland, the letters were returned by the United 
States Postal Service as undeliverable.  Since that time, VA 
received information from the Social Security Administration 
which contained a more recent address for the veteran, 335 
25th Street, 3rd, Floor Apartment, Baltimore, Maryland 21218.  
However, the record does not reflect that VA has made any 
attempts to contact the veteran at this more recent address 
for purposes of satisfying the examination request in this 
case.  Indeed, VA sent a letter and a supplemental statement 
of the case to the veteran at the aforementioned address 
(1338 Eastern Boulevard, Suite 169, Baltimore, Maryland) in 
March and May 2005, respectively, and neither piece of 
correspondence was returned as undeliverable.

Consequently, the veteran should be scheduled for another VA 
psychiatric examination in order to determine the 
relationship to military service of any currently diagnosed 
schizophrenia or whether it is at least as likely as not that 
a preexisting neuropsychiatric disorder underwent an increase 
in severity in service beyond the natural progression of the 
disability.  The claims folder should be made available to 
the examiner for review.  In doing so, however, the RO must 
advise the veteran that a new examination is necessary to 
properly adjudicate his claim.  The RO must also notify the 
veteran that his failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  

In view of the foregoing, this matter is REMANDED to the RO 
for the following actions: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any acquired neuropsychiatric disorder 
both before and since his military 
service, which are not duplicates of 
medical evidence previously of record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.  

2.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a psychiatrist 
to determine the nature and etiology of 
any currently diagnosed schizophrenia.  
The claims folder, along with any 
additional evidence obtained pursuant to 
the instructions above, as well as a copy 
of this remand, should be made available 
to the examiner for review.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed schizophrenia 
originated in, or is otherwise traceable 
to, military service to include, but not 
limited to, symptoms or manifestations of 
the schizotypal personality disorder 
noted in service.  As part of this, the 
examiner should note whether the evidence 
clearly shows that any diagnosed 
neuropsychiatric disorder existed before 
either period of military service.  The 
examiner should also provide an opinion 
as to whether it is clear that any such 
pre-existing disorder did not worsen 
during either period of military service.  
If it is determined that the veteran does 
not have schizophrenia due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  The rationale for all 
opinions should be explained in detail.  

Prior to scheduling the examination, the 
RO should advise the veteran of the date, 
time and location of the scheduled 
examination.  The RO should also advise 
the appellant that failure to report for 
the examination can result in a denial of 
his claim under 38 C.F.R. § 3.655 (2005).  
All notices to and communications (or 
efforts at communication with the veteran 
must be documented in the claims folder. 

3.  In the event that the veteran does 
not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the remaining issue on appeal.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as the regulations found 
at 
38 C.F.R. § 3.159 (2005), are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  If the veteran has not 
reported for the scheduled examination, 
the supplemental statement of the case 
should include the provisions of 
38 C.F.R. § 3.655(b) and an explanation 
of the regulations application in this 
case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003,  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2004).  



	                  
_________________________________________________
	DEBOARAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


